      Case 3:13-cr-00031-B Document 72 Filed 12/22/20                  Page 1 of 5 PageID 590



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
       Plaintiff,                                   §
                                                    §
 v.                                                 §       CRIMINAL NO. 3:13-CR-0031-B
                                                    §
 TERRY LYNN JACKSON,                                §
                                                    §
       Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Terry Lynn Jackson’s Motion to Reconsider and Amend to

18 U.S.C. § 3582(c)(1) (Doc. 71). The Court previously denied Jackson a sentence reduction by

Order dated August 28, 2020 (“Order”). See Doc. 70, Mem. Op. & Order, 5–6. Jackson now moves

the Court to reconsider the Order, citing an increase in COVID-19 cases at his facility. Doc. 71,

Def.’s Mot., 1. For the reasons that follow, the motion is DENIED.

                                                    I.

                                          BACKGROUND

         On October 10, 2013, the Court sentenced Jackson to 160 months of imprisonment and four

years of supervised release after he pleaded guilty to possession with the intent to distribute and the

distribution of cocaine base. Doc. 42, J., 1–3. The Court subsequently reduced Jackson’s sentence

to 128 months. See Doc. 64, Order. Jackson is sixty-one years old and serving his sentence at Big

Spring Federal Correctional Institution (FCI), with a statutory release date of May 19, 2022.1 On


         1
         The Bureau of Prisons (BOP)’s inmate locator is available at https://www.bop.gov/inmateloc/ (last
accessed December 15, 2020).

                                                   -1-
   Case 3:13-cr-00031-B Document 72 Filed 12/22/20                   Page 2 of 5 PageID 591



August 10, 2020, Jackson filed a motion to reduce his sentence pursuant to 18 U.S.C. § 3582. Doc.

67, Def.’s Mot., 1. In his motion, Jackson claimed that his “underlying conditions”—namely, his age,

hypertension, and heart disease—present a high risk for developing severe symptoms from COVID-

19 and thus warrant a reduction in his sentence. Id. at 1–3. After considering Jackson’s motion, as

well as the Government’s response (Doc. 69), the Court found that Jackson “failed to demonstrate

both exhaustion of his administrative remedies and extraordinary and compelling reasons for his

release.” Doc. 70, Mem. Op. & Order, 5. Accordingly, the Court denied Jackson’s motion without

prejudice. Id. By denying it without prejudice, the Court “permitted [Jackson] to file another motion

for compassionate release” in the event that he exhausts his administrative remedies and shows that

extraordinary and compelling reasons warrant a reduction in sentence. Id. At the time the Court

issued the Order, Big Spring FCI had five cases of COVID-19 among its inmates and six among its

staff. Id. at 1–2. Currently, Big Spring FCI has ninety cases of COVID-19 among its inmates and six

among its staff.2

        Jackson filed a motion for reconsideration of the Order on September 9, 2020 (Doc. 71), and

the motion is ripe for review.

                                                  II.

                                       LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,


        2
       The BOP’s COVID-19 statistics can be accessed at https://www.bop.gov/coronavirus/ (last accessed
December 15, 2020).

                                                 -2-
    Case 3:13-cr-00031-B Document 72 Filed 12/22/20                       Page 3 of 5 PageID 592



may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                     III.

                                                ANALYSIS

        The Court denied Jackson’s request for sentence reduction on two alternative grounds:

(1) Jackson’s failure to exhaust his administrative remedies; and (2) Jackson’s failure to demonstrate

extraordinary and compelling reasons warranting release. Doc. 70, Mem. Op. & Order, 3–5.

        In his motion for reconsideration, Jackson’s only argument is that “[s]ince the [Order,] there

ha[ve] been 74 new [COVID-19] cases, and rising.” Doc. 71, Def.’s Mot., 1. He also attaches to his

motion a letter from the warden at Big Spring FCI—dated August 24, 2020—denying Jackson’s

request for compassionate release. Doc. 71, Def.’s Mot., 3. As a preliminary matter, the Court finds

that this letter demonstrates that Jackson has exhausted his administrative remedies.3 However,

because Jackson does not demonstrate extraordinary and compelling reasons warranting a reduction

in sentence, Jackson’s motion for reconsideration is denied.




        3
          The Court has clarified its interpretation of the thirty-day prong of the exhaustion requirement. See
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concludes that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5. Because this letter establishes that the warden received
Jackson’s request more than thirty days ago, Jackson meets the exhaustion requirement.

                                                     -3-
   Case 3:13-cr-00031-B Document 72 Filed 12/22/20                  Page 4 of 5 PageID 593



       In order to grant a reduction in sentence under § 3582(c)(1)(A), the Court must find that

“extraordinary and compelling reasons warrant such a reduction.” Chambliss, 948 F.3d at 692–93

(citation and quotation marks omitted). This determination is made on an individual basis,

considering the defendant’s specific circumstances. United States v. Delgado, 2020 WL 2542624, at

*3 (N.D. Tex. May 19, 2020) (noting that “the Court must consider every prisoner individually and

should be cautious about making blanket pronouncements”). In determining whether extraordinary

and compelling reasons exist, the Court considers various factors, including but not limited to the

defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A) & cmt. 1.

       In the Order, the Court found that no extraordinary and compelling reasons warranted a

reduction in sentence because “[d]espite Jackson’s conditions . . . Jackson has not shown that Big

Spring FCI is ill-equipped to care for him . . . .” Doc. 70, Mem. Op. & Order, 5. This finding remains

true. While Jackson is correct that the number of active COVID-19 cases among inmates at Big

Spring FCI has increased since the Order was issued, this fact alone does not warrant reconsideration

because it does not demonstrate that Big Spring FCI is unable to properly care for Jackson

individually. See Delgado, 2020 WL 2542624, at *3. Jackson’s motion to reconsider does not address

the care that he receives at Big Spring FCI, the precautions taken at Big Spring FCI to avoid

exposure to the COVID-19 virus, the manageability of his conditions, or any other fact specific to

Jackson’s individual circumstances. In the absence of extraordinary and compelling reasons specific

to Jackson, a reduction in sentence is improper.

       Therefore, the Court concludes that its original determination was correct and that it

properly denied Jackson’s motion for a sentence reduction.



                                                 -4-
   Case 3:13-cr-00031-B Document 72 Filed 12/22/20            Page 5 of 5 PageID 594



                                            IV.

                                     CONCLUSION

      For the aforementioned reasons, Defendant Terry Lynn Jackson’s Motion to Reconsider and

Amend to 18 U.S.C. § 3582(c)(1) (Doc. 71) is DENIED.




      SO ORDERED.


      SIGNED: December 22, 2020.




                                                  _________________________________
                                                  JANE J. BOYLE
                                                  UNITED STATES DISTRICT JUDGE




                                            -5-
